Citation Nr: 1221138	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-26 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to neuropathy of the right lower extremity, to include as secondary to diabetes.  

2.  Entitlement to neuropathy of left lower extremity, to include as secondary to diabetes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Veteran originally requested a personal hearing before a Veterans Law Judge, seated at the RO.  In a written December 2008 statement, however, the Veteran's representative withdrew this hearing request.  


REMAND

The Veteran seeks service connection for peripheral neuropathy of the lower extremities, claimed as secondary to his service-connected diabetes.  Service connection may be granted for any disability which is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Board notes that the Veteran has been granted service connection for diabetes, as well as degenerative changes of the lumbosacral spine, with a history of a lumbar strain.  Additionally, as the Veteran has confirmed service in Vietnam, his exposure to herbicides is conceded.  38 U.S.C.A. § 1116.  Regardless of any theory of entitlement raised by the Veteran, VA is bound to consider all pertinent theories of service connection.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  Therefore, VA must consider both entitlement to service connection as secondary to any pertinent service-connected disease or injury raised by the record, as well as on a direct basis.  

The Veteran's claim was previously denied based on the lack of evidence of peripheral neuropathy, to include diabetic neuropathy, according to a November 2007 VA examination report.  In support of his claim, however, the Veteran has submitted both 2008 treatment records from E.J., M.D., a private neurologist, and a December 2008 letter from A.M., M.D., a private physician.  Both doctors diagnosed peripheral neuropathy.  Dr. J. stated in October 2008 that the Veteran's peripheral neuropathy was "most likely due to exposure to Agent Orange", but did not otherwise provide any medical basis or rationale for that opinion.  In his December 2008 letter, Dr. M. stated peripheral neuropathy "can be secondary to [the Veteran's] Type II diabetes mellitus, as well as his 'Agent Orange' exposure", but again, no medical basis or rationale was provided.  Additionally, the use of the word "can" suggests speculation, which may not serve as the basis of grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33  1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

While these opinions may be speculative, they nevertheless trigger VA's duty to assist the Veteran by obtaining a medical examination and/or opinion regarding the nature and etiology of any current neuropathy.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  Drs. M. and J. should also be contacted and requested to provide a medical basis or rationale for their respective medical opinions.  

Accordingly, the case is REMANDED for the following action:

1.	After contacting the Veteran to request proper authorization, contact Drs. E.J. and A.M. to request medical rationales for their respective medical opinions regarding the etiology of the Veteran's neuropathy.  They should also asked to submit any additional medical records not already obtained regarding any pertinent treatment of the Veteran since records were last obtained in 2008.  Any negative or non-reply from either party must be documented for the record.  

2.  	Forward the Veteran's claims file to a VA neurologist or similar medical expert to address the presence and etiology of any neuropathy of the lower extremities.  The Veteran need not be scheduled for physical examination unless such examination is found to be necessary by the VA medical expert.  All pertinent findings should be reported in detail.  
   After review of the entire record, to include all private and VA medical treatment records, the examiner is requested to identify any current neurological disabilities of the lower extremities, to include radiculopathy and/or diabetic neuropathy, if present, and provide an opinion, with accompanying rationale, as to whether it is as least as likely as not (50 percent probability or higher) that any current neurological disability of the lower extremities is causally related to or aggravated by the Veteran's diabetes and/or lumbosacral spine disability.  
   Next, the examiner must provide an opinion, with accompanying rationale, as to whether it is as least as likely as not that any current neurological disability of the lower extremities is the result of the Veteran's herbicide exposure therein.  (See the private medical opinions linking neuropathy to exposure.)  [For the purposes of this examination, herbicide exposure is presumed.]  The medical rationale for any opinion expressed must be provided.  

3.  	After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

